******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   SAUNDRA MAGANA v. WELLS FARGO
          BANK, N.A., ET AL.
             (AC 37792)
            Gruendel, Lavine and Alvord, Js.*


   Argued February 16—officially released April 19, 2016

(Appeal from Superior Court, judicial district of
             Hartford, Miller, J.)
  Saundra Magana, self-represented, the appellant
(plaintiff).
  Kevin P. Polansky, for the appellee (named
defendant).
  Elizabeth T. Timkovich, with whom, on the brief, was
Pierre-Yves Kolakowski, for the appellees (defendant
ReconTrust Company, N.A., et al.).
                          Opinion

  PER CURIAM. The self-represented plaintiff, Saundra
Magana, appeals from the judgment of the trial court
granting the motion for nonsuit for her failure to comply
with discovery requests that was filed by the defendants
Wells Fargo Bank, N.A., as Trustee for the Benefit of
the Certificate Holders of Asset-Backed Pass Through
Certificates Series 2004-MCW1 (Wells Fargo),
ReconTrust Company, N.A., and Bank of America, N.A.
(Bank of America).1 The plaintiff asserts that the court
erred in granting the motion for nonsuit by relying on
the bank defendants’ representations that she failed
to comply with its discovery orders in the absence of
evidence supporting their claim. We agree, and, accord-
ingly, reverse the judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On July 26, 2013, the plaintiff served
a complaint seeking an injunction against the bank
defendants, as well as the defendants NRT New
England, LLC, Lawrence Gagnon, and Auction.com, Inc.
The plaintiff alleged that Wells Fargo had foreclosed
on property at 67 Regency Drive in West Hartford that
she occupied as a tenant under a lease agreement that
she had entered into with the former mortgagor and
owner. She alleged that the lease agreement included
an option to purchase the property. The plaintiff alleged
that Bank of America offered her the option to purchase
the property, which she exercised by contacting Gag-
non, a representative of Bank of America. The plaintiff
alleged that despite her having accepted the offer to
purchase the property, Bank of America scheduled an
auction sale on Auction.com, Inc.’s website, which prej-
udiced her option to purchase. In her complaint, she
requested an ex parte, temporary, and permanent
injunction preventing the auction sale that she alleged
was pending at the time the complaint was served.
   By October 6, 2014, only the bank defendants
remained as defendants. On October 4, 2013, the bank
defendants had served on the plaintiff their first request
for interrogatories and request for documents. The
plaintiff received an extension until December 13, 2013,
to respond. On September 3, 2014, the bank defendants
filed a motion for an order of compliance requesting that
the court order the plaintiff to respond to the discovery
requests or to enter a judgment of nonsuit against her.
On October 6, 2014, the court issued an order granting
the motion for compliance, stating ‘‘[a] nonsuit shall
enter on November 6, 2014, unless plaintiff responds
to defendants’ discovery requests and files a certificate
of compliance with this order before that deadline.’’ On
October 6, 2014, the plaintiff filed an objection to the
motion. On November 5, 2014, the plaintiff filed a certifi-
cate of compliance with the court, stating that she had
complied with the October 6, 2014 order.
   On November 19, 2014, the bank defendants filed a
motion for nonsuit, stating that the plaintiff had still
failed to provide the discovery requests and to comply
with the October 6, 2014 order. On December 19, 2014,
the court issued an order stating: ‘‘The defendant is
entitled to discovery compliance, having requested it
over a year ago. The plaintiff shall serve verified
responses to all of the discovery requests in question
on or before February 3, 2015, or a judgment of nonsuit
shall enter. No extensions of time shall be granted with-
out a showing of extreme good cause by the plaintiff.
If there is no compliance by [that date], the defendant
should reclaim this motion and ask that it be referred
to the undersigned for adjudication.’’ The plaintiff filed
a verification of compliance on February 3, 2015. On
February 25, 2015, the bank defendants filed a supple-
ment to their motion for nonsuit, claiming that the plain-
tiff again had failed to comply with the discovery
requests and court orders.2 The plaintiff filed an objec-
tion to the motion for nonsuit, which the court over-
ruled on March 8, 2015. On March 19, 2015, the court
issued an order granting the motion for judgment of
nonsuit. The court stated that ‘‘[a] judgment of nonsuit
shall enter because the plaintiff violated this court’s
earlier orders regarding discovery compliance.’’ This
appeal followed.
   Prior to addressing the plaintiff’s claims, we note
the applicable standard of review and legal principles.
‘‘Practice Book § 13-14 provides sanctions for failure
to answer interrogatories, which the court may order
upon motion as the ends of justice require. These orders
may vary in severity from entry of a nonsuit or default
or judgment of dismissal to an award of costs of the
motion, including a reasonable attorney’s fee.’’ Tuccio
v. Garamella, 114 Conn. App. 205, 208, 969 A.2d 190
(2009). ‘‘Decisions on the entry of such sanctions rest
within the sound discretion of the trial court.’’ Rullo v.
General Motors Corp., 208 Conn. 74, 78, 543 A.2d 279
(1988). ‘‘In order for a trial court’s order of sanctions
for violation of a discovery order to withstand scrutiny,
three requirements must be met. First, the order to
be complied with must be reasonably clear. . . . This
requirement poses a legal question that we will review
de novo. Second, the record must establish that the
order was in fact violated. This requirement poses a
question of fact that we will review using a clearly
erroneous standard of review. Third, the sanction
imposed must be proportional to the violation. This
requirement poses a question of the discretion of the
trial court that we will review for abuse of that discre-
tion.’’ Millbrook Owners Assn., Inc. v. Hamilton Stan-
dard, 257 Conn. 1, 17–18, 776 A.2d 1115 (2001).
  On appeal, the plaintiff does not assert that the trial
court’s orders were not reasonably clear, but rather
claims that the court wrongly placed undue reliance
on representations made by the bank defendants in
deciding to grant their motion for nonsuit. She chal-
lenges the trial court’s finding that she failed to comply
with its discovery orders. She claims that the court
erred by relying solely on the unsupported representa-
tions of the bank defendants’ counsel that she failed to
comply with the discovery requests.
  On the basis of our review of the record, we conclude
that all the court had before it was the plaintiff’s repre-
sentations that she complied with the court orders, and
the representations of the bank defendants’ counsel in
their motions for nonsuit that she failed to comply with
them.3 In light of the principle that ‘‘representations of
counsel are not evidence and are certainly not proof’’;
Martin v. Liberty Bank, 46 Conn. App. 559, 562, 699
A.2d 305 (1997); the court did not have before it any
evidence on which it could make a credibility determi-
nation. The court had only the parties’ competing repre-
sentations regarding whether the plaintiff had complied
with the discovery requests and court orders. For this
reason, we reverse the judgment of the trial court and
remand the case for further proceedings. On remand,
the court should hold an evidentiary hearing in which
the parties can present evidence supporting their repre-
sentations, permitting the court to make a factual find-
ing as to whether the plaintiff has complied with its
orders.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    We refer in this opinion to these defendants individually by name where
necessary and, collectively, as the bank defendants.
  2
    None of the bank defendants’ three motions had any evidence attached
to them supporting their representations that the plaintiff had failed to
comply with the discovery requests and court orders.
  3
    We reject the bank defendants’ argument that the plaintiff’s brief is
inadequate to challenge the findings of the trial court as clearly erroneous.